UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5222


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAWRENCE LEE HARRIS, II,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:07-cr-00429-WO-5)


Submitted:    August 26, 2009                 Decided:   October 2, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW FIRM          OF TODD A. SMITH, Graham, North
Carolina, for Appellant.          Angela Hewlett Miller, Assistant
United   States Attorney,        Greensboro,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence Lee Harris, II, appeals the district court’s

judgment imposing his conviction and sentence of 262 months’

imprisonment for distribution of 22.7 grams of cocaine base in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2006), following

his guilty plea.

           On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), noting no meritorious issues

for appeal, but questioning whether the sentence imposed was

reasonable.      Harris    filed    a     pro   se   supplemental    brief,

contending that the district court erred in sentencing him as a

career offender and imposed an unreasonable sentence, and that

counsel was ineffective in failing to address the sentencing

issues.    Specifically, Harris argued that the district court

erroneously   calculated   his     guidelines    range   by    holding   him

accountable for 22.7 grams of cocaine base and 22.7 grams of

methylenedioxymethamphetamine, when he had only pled guilty to

charges involving cocaine base.           Furthermore, Harris contended

that his criminal history category was miscalculated because his

predicate felony drug convictions were minor, some misdemeanor

charges   were   concurrent   and        consolidated,   and   his   felony

conviction for solicitation to commit arson was not a violent

felony.   Finding no error, we affirm.



                                     2
            We    have    reviewed   the          record   and     conclude    that   the

district court fully complied with the requirements of Fed. R.

Crim. P. 11.       We further find that the district court did not

abuse its discretion in sentencing Harris as a career offender,

and imposed a sentence that is procedurally and substantively

reasonable.       See Gall v. United States, 552 U.S. 38, 128 S. Ct.

586, 597 (2007) (review of sentence is for abuse of discretion).

The record supports the imposition of a sentence based upon a

finding that Harris was responsible for 22.7 grams of cocaine

base      and     22.7     grams         of        methylenedioxymethamphetamine.

Furthermore, we find Harris’ predicate felony drug convictions

were not related and were sufficient without consideration of

any other convictions to support the criminal history category

as   calculated     by    the    district         court.        Because   we   find    no

sentencing       error,    Harris’       argument          that     counsel    rendered

ineffective assistance regarding sentencing necessarily fails.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the district court’s judgment.                        We

further    deny    Harris’      motion    for      stay    of     the   appeal/hold    in

abeyance.       This court requires that counsel inform his client,

in writing, of his right to petition the Supreme Court of the

United States for further review.                  If the client requests that a

petition be filed, but counsel believes that such filing would

                                              3
be frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4